            UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,
            Plaintiffs,
v.                                           Case No. 4:19cv300-MW/CAS
RON DESANTIS, in his
official capacity as Governor
of the State of Florida, et al.,

            Defendants.
__________________________/
                    ORDER OF DISQUALIFICATION

      Defendant Peter Antonacci has hired George Meros of Holland & Knight

LLP as counsel. ECF No. 83. The undersigned’s wife is a partner at that firm.

The undersigned hereby disqualifies himself.

      The Eleventh Circuit has outlined a process to differentiate legitimate

judicial recusal necessary under federal law from frivolous recusals brought on

by unscrupulous shenanigans. Robinson v. Boeing Co., 79 F.3d 1053, 1055

(11th Cir. 1996); see also In re BellSouth Corp., 334 F.3d 941, 956 (11th Cir.

2003). In another case involving Holland & Knight, I followed that process and

referred the matter to my late colleague Judge Paul. Judge Paul determined

that the firm “should be disqualified because of the potential for manipulation

of the judicial system, the lack of need by Defendants for this particular


                                      1
counsel, and the potential delay and loss of judicial activity.” Hunters Run

Apartments, Ltd. v. WCA Waste Corp., 1:15-cv-151-MP-GRJ, ECF No. 104

(N.D. Fla. Apr. 25, 2016).

       I will not employ that process here. Although the conduct at issue is

deeply troubling, 1 I am relieved of those concerns by confidence in my

colleagues on this Court to preside over the remainder of this case and judge it

fairly and wisely.

       SO ORDERED on July 17, 2019.


                                            s/Mark E. Walker
                                            Chief United States District Judge




       1. See Fla. Bar R. 4-8(d) (“A lawyer shall not engage in conduct in connection with the
practice of law that is prejudicial to the administration of justice.”).
                                               2
